Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Arecibo Medical Hospice
Care,

DATE: March 14, 1995

Petitioner,

Docket No. C-94-363
Decision No. CR363

-v-

Health Care Financing
Administration.

DECISION

Petitioner requested a hearing to oppose a determination
by the Health Care Financing Administration (HCFA) to
terminate Petitioner's participation in the Medicare
program. The case was assigned to me for a hearing and a
decision. I conducted a hearing in San Juan, Puerto
Rico, on August 30 - 31, 1994. The parties submitted
posthearing briefs and posthearing reply briefs.

I have considered the applicable law and regulations, the
evidence which I received at the hearing, and the
parties' arguments. I conclude that HCFA proved, by the
preponderance of the evidence, that Petitioner failed to
comply with a regulation which governed its participation
in Medicare. Therefore, HCFA was authorized to terminate
Petitioner's participation in Medicare.

I. ssues, findings of and_concl ns_of law

The issue in this case is whether HCFA was authorized to
terminate Petitioner's participation in the Medicare
program. In deciding that HCFA was authorized to
terminate Petitioner's participation, I make specific
findings of fact and conclusions of law. After each
2

finding or conclusion, I cite to the page or pages of the
decision at which I discuss the finding or conclusion.

1. HCFA may terminate a provider's participation in
the Medicare program when the provider is not
complying with regulations that govern its
participation in Medicare. Pages 5 - 8.

2. HCFA did not deny Petitioner due process when it
terminated Petitioner's participation agreement
after its May 5, 1994 resurvey of Petitioner, when
HCFA did not afford Petitioner the opportunity to
correct the deficiencies that were identified at the
resurvey. Pages 5 - 8.

3. In a case where a provider requests a hearing
from a determination by HCFA to terminate its
participation in Medicare, HCFA must come forward
with evidence that the determination to terminate
the provider's participation agreement is
authorized. HCFA must prove, by a preponderance of
the evidence, that the determination to terminate
the provider's agreement is authorized. Pages 8 -
13.

4. A hospice which participates in the Medicare
program is required by regulation to establish a
written plan of care for each individual admitted
under its care, which states a schedule for review
of the plan of care by the attending physician, the
hospice medical director or physician designee, and
by the hospice's interdisciplinary group. Pages

13 - 18.

5. HCFA proved, by the preponderance of the
evidence, that Petitioner did not establish plans of
care for individuals admitted under its care which
specified the dates or events when the plans of care
would be reviewed by the requisite individuals or by
Petitioner's interdisciplinary group, and which were
reviewed according to schedules established in the
plans. Pages 19 - 22.

6. HCFA proved, by the preponderance of the

evidence, that Petitioner did not comply with a
regulation which governed its participation as a
hospice in the Medicare program. Pages 16 - 22.

7. HCFA was authorized to terminate Petitioner's
participation in the Medicare program. Pages 25 -
26.
II. Discussion
A. Background

Petitioner is a hospice, operating in Arecibo, Puerto
Rico. A hospice coordinates and manages the medical and
associated care provided to terminally ill individuals.
Transcript (Tr.) of hearing August 30, 1994 (8/30) at

90 - 91. The term "hospice" is described under section
1861(dd) (1) of the Social Security Act (Act) as a
Medicare provider which offers care and services to a
terminally ill beneficiary pursuant to a written plan of
care established and periodically reviewed by the
beneficiary's attending physician, the hospice's medical
director, and its interdisciplinary group.

A hospice provides its care and services in the
beneficiary's home, on an outpatient basis, and in some
instances, on a short-term inpatient basis. Social
Security Act, section 1861(dd) (2) (A)(ii). Hospice
services include: nursing care, physical and other
therapy, medical social services, home health aide
services, medical supplies, physicians' services, short-
term inpatient care, and counseling. Id., section
1861(dd) (1) (A) - (H). In addition, a hospice provides
bereavement counseling for the immediate family of a
terminally ill beneficiary. Id., section
1861(dd) (2) (A) (i).

On February 17, 1994, Petitioner was surveyed on behalf
of HCFA by the Puerto Rico Department of Health. HCFA
Ex. 15 at 1. The purpose of the survey was to determine
whether Petitioner was conducting its operations in
compliance with the requirements of the Medicare program.
On March 11, 1994, HCFA advised Petitioner that it had
determined that Petitioner was not in compliance with
Medicare conditions of participation. Id. HCFA advised
Petitioner that it would terminate Petitioner's
participation as a provider of services in the Medicare
program.

On March 24, 1994, Petitioner submitted a plan of
correction to HCFA, in which Petitioner proposed to
correct the deficiencies that the Puerto Rico Department
of Health had identified in its operations. HCFA Ex. 16.

1 Under the Medicare program, an individual is
considered to be "terminally ill" if that individual has
a medical prognosis that he or she is expected to live
six months or less. Social Security Act, section
1861(dda) (3) (A).
4

On May 5, 1994, HCFA conducted a second survey of
Petitioner in order to determine whether Petitioner was
complying with the requirements for participation in
Medicare. HCFA found that, notwithstanding the plan of
correction, Petitioner continued to be noncompliant with
a regulation which governed its participation in
Medicare. HCFA Ex. 18. On May 23, 1994, HCFA advised
Petitioner of this finding. HCFA advised Petitioner
further that HCFA had affirmed its previous determination
to terminate Petitioner's participation in the Medicare
program. HCFA Ex. 19.

The regulation which HCFA found Petitioner to continue to
contravene is 42 C.F.R. § 418.58 (1993).? That
regulation governs the plans of care which hospices must
create and maintain for Medicare beneficiaries whose care
they manage. The regulation provides, as a condition for
participation, that a hospice must establish and maintain
a written plan of care for each beneficiary that it
provides care to and that all care provided to a
beneficiary must be provided in accordance with that
beneficiary's plan of care. Id.

The regulation contains three subparts which establish
standards of participation under the plan of care
condition. 42 C.F.R. § 418.58(a) - (c). The standards
set forth in these subparts are captioned:
"Establishment of plan," "Review of plan," and "Content
of plan." Id. At the survey conducted on May 5, 1994,
HCFA's surveyor found that Petitioner was not complying
with all three of these standards. HCFA Ex. 18.°

2 In its March 11, 1994 notification to
Petitioner, HCFA advised Petitioner that HCFA had
determined that Petitioner was not complying with two
regulations governing hospices' participation in
Medicare. These were 42 C.F.R. § 418.58 (plan of care)
and 42 C.F.R. § 418.62 (informed consent). HCFA does not
contend that, as of May 5, 1994 (the date of the second
survey), Petitioner continued to fail to comply with 42
C.F.R. § 418.62. Thus, this case involves only the issue
of whether HCFA was authorized to terminate Petitioner's
participation in Medicare based on its failure to comply
with 42 C.F.R. § 418.58.

3 Below, I discuss the contents and meaning of
these standards, HCFA's allegations about Petitioner's
performance under each of these standards, and my
conclusions.
5

B. Circumstances under which HCFA may terminate a
provider's participation in Medicare

Regulations contained in 42 C.F.R. Part 488 govern the
way in which HCFA monitors providers to assure that they
comply with Medicare participation requirements.
Regulations contained in 42 C.F.R. Part 489 describe the
circumstances under which HCFA may terminate its
relationship with providers that do not comply with
Medicare participation requirements. When these
regulations are read together, they afford a deficient
provider a limited opportunity to cure deficiencies in
order to avoid a termination by HCFA of the provider's
participation in Medicare.

The Part 488 regulations provide for periodic surveys of
providers by State survey agencies in order to assure
that they remain in compliance with Medicare
participation requirements. 42 C.F.R. §§ 488.11, 488.20.
The regulations state that, if it is determined during a
survey that a provider is not in compliance with one or
more of the standards for participation in Medicare, the
provider will be granted a reasonable time to achieve
compliance. 42 C.F.R. § 488.28(b).

HCFA may terminate a participation agreement with a
provider if it finds that the provider:

is not complying with the provisions of title
XVIII and the applicable regulations of this
chapter or with the provisions of the
{participation] agreement.

42 C.F.R. § 489.53(a) (1).

The regulations do not define the phrase "not complying
with." However, under 42 C.F.R. § 489.53(a) (1), HCFA has
at least the authority to terminate a provider's Medicare
participation agreement where that provider substantially
fails to comply with a participation requirement that is
stated in a regulation.

On its face, 42 C.F.R. § 489.53(a)(1) authorizes HCFA to
terminate a provider agreement if it determines that a
provider substantially fails to comply with any
participation requirement that is stated in a regulation.
Read in isolation, this regulation does not impose a
requirement on HCFA that it afford a deficient provider
the opportunity to correct deficiencies in order to avoid
termination of its provider agreement, nor does it give a
deficient provider any right to attempt to cure
deficiencies.
6

However, 42 C.F.R. § 488.28(b) requires HCFA to afford a
deficient provider the opportunity to correct a
deficiency where that deficiency consists of a failure to
meet a "standard" for participation in Medicare. The
term "standard" has significance here. The regulations
that establish the criteria for participation in Medicare
generally state "conditions" for participation as broad
requirements for participation and "standards" for
participation as specific duties that providers must
perform in order to meet the general "conditions." For
example, the regulation which is at issue in this case,
42 C.F.R. § 418.58, establishes as a general condition
for participation in Medicare that a hospice must
establish plans of care for each of its patients. It
imposes specific requirements on hospices in the creation
and maintenance of plans of care as standards set forth
in 42 C.F.R. § 418.58(a), (b), and (c).

The requirement under 42 C.F.R. § 488.28(b) that HCFA
afford a provider that is not complying with a standard
of participation with the opportunity to correct that
deficiency is a limited exception to the general rule
that HCFA may terminate a deficient provider's
participation. For example, where deficiencies are so
severe as to rise to the level of a failure to meet a
general condition of participation, then HCFA is not
obligated to afford the deficient provider the
opportunity to correct the deficiency before effectuating
termination of that provider's participation agreement.
Furthermore, I do not read 42 C.F.R. § 488. 28 (b) as
requiring HCFA to allow a provider who remains deficient
subsequent to submitting a plan of correction to continue
to participate as a provider.

As I discussed above, Petitioner was surveyed on behalf
of HCFA in February 1994. Petitioner responded to HCFA's
initial termination notice with a plan of correction.
HCFA resurveyed Petitioner on May 5, 1994. HCFA
determined from its resurvey that Petitioner had not
complied with a condition of participation in Medicare,
and so it effectuated its determination to terminate
Petitioner's participation agreement.

In this case, HCFA determined initially that Petitioner
was not in compliance with the conditions for
participation in Medicare stated in 42 C.F.R. §§ 418.58
and 418.62. HCFA Ex. 15 at 1. As I interpret 42 C.F.R.
§§ 488.28(b) and 489.53(a)(1), HCFA was not obligated to
afford Petitioner the opportunity to correct the
deficiencies that HCFA had determined to exist, before
effectuating termination of Petitioner's participation
agreement, because these deficiencies consisted of
7

failure to comply with conditions of participation.
However, HCFA did afford Petitioner that opportunity.

Petitioner notes that, based on the May 5, 1994 resurvey
of Petitioner, HCFA found Petitioner to be noncompliant
with all three subsections of 42 C.F.R. § 418.58, whereas
HCFA had previously found Petitioner to be noncompliant
with only two of the three subsections of the regulation.
See HCFA Ex. 16 at 5 - 7; HCFA Ex. 18.4 Petitioner
argues that HCFA's determination at the resurvey that
Petitioner was not in compliance with an additional
standard contained in 42 C.F.R. § 418.58(a), mandated
HCFA to initiate a new termination process, under which
Petitioner should have been afforded the opportunity to
submit a new plan of correction. Petitioner thus asserts
that HCFA's determination to effectuate its termination
of Petitioner's participation agreement denied Petitioner
the right to correct the additional deficiency identified
at the May 5, 1994 survey before HCFA effectuated
termination.

I do not agree with this argument. First, the additional
subsection with which Petitioner was found to be
noncompliant has no bearing on my decision in this case.
As I find at Part G of this discussion, HCFA proved at
the hearing of this case only that Petitioner had failed
to comport with the plain meaning of 42 C.F.R. §
418.58(b), a subsection which was cited in the findings
from both the February 1994 survey and the May 1994
resurvey. Based on the resurvey, HCFA would have had a
reason to terminate Petitioner's participation in
Medicare even if it made no findings at the resurvey as
to Petitioner's compliance with 42 C.F.R. § 418.58(a).

Second, I do not read the limited right created by 42
C.F.R. § 488.28(b) for a provider to correct its
noncompliance with a standard as giving that provider
unqualified additional opportunities. to correct
additional deficiencies that HCFA may find upon resurvey
of that provider. A provider is not entitled to file an
additional plan of correction if, on a resurvey of that

4 Based on the February 17, 1994 survey, HCFA
found Petitioner to be noncompliant with 42 C.F.R. §
418.58(b) and (c). HCFA Ex. 16 at 5 - 7. Based on the
May 5, 1994 resurvey, HCFA found Petitioner to be
noncompliant with 42 C.F.R. § 418.58(a), (b), and (c).
HCFA Ex. 18.
8

provider, additional deficiencies are identified, and
these deficiencies are condition-level.*

Petitioner's argument would turn the limited opportunity
for a provider to correct a standard-level deficiency,
stated in 42 C.F.R. § 488.28(b), into a general right to
correct condition-level deficiencies which supersedes
HCFA's authority, under 42 C.F.R. § 489.53(a) (1), to
terminate the participation of noncompliant providers.
Taken to its logical end, Petitioner's argument would
mean that there could be some circumstances under which
HCFA would not be able to terminate a noncompliant
provider's participation in Medicare. Under Petitioner's
theory, HCFA would be required to afford a noncompliant
provider the opportunity to submit a plan of correction
after each survey it conducted, so long as that provider
was noncompliant with a different condition of
participation at each survey. Conceivably, a provider
could never be in compliance with all of the applicable
participation requirements, and HCFA would be precluded
from terminating that provider's participation in
Medicare, so long as each time HCFA resurveyed it the
provider was not in compliance with a different
participation requirement.

Cc. HCFA's burdens of coming forward with evidence
and_persuasion

HCFA argues that, in a hearing concerning a determination
by HCFA to terminate a provider's participation
agreement, the provider has the burden of proving that it
is in compliance with participation requirements. HCFA's
argument suggests that it has no burden of proving that
its determination is reasonable. HCFA seems to be
asserting that its determination ought to be sustained,
even if it offers no evidence in support of that
determination, if the provider whose participation
agreement has been terminated cannot prove that the
determination is incorrect.

I conclude that HCFA bears the burdens of coming forward
with evidence and persuasion. HCFA must establish by the
preponderance of the evidence that its determination is
correct. Where HCFA proves a prima facie case and a
provider offers evidence to rebut the evidence offered by
HCFA, the question will be whether the evidence offered

5 As a matter of discretion, HCFA may afford
providers opportunities to correct condition-level
deficiencies identified at resurveys.
9

by the provider is sufficient to overcome the prima facie
case established by HCFA.

Holding HCFA to this standard of proof is both fair and
efficient. HCFA is in the best position to present facts
which establish that a provider is not complying with
Medicare participation requirements. For that reason,
HCFA should be required to prove a case supporting its
determination. That case ought to be strong enough to
overcome evidence that a provider might offer in
opposition to HCFA's determination.

An administrative hearing involving a determination by
HCFA to terminate a provider's participation in Medicare
is governed by regulations contained in 42 C.F.R. Part
498. These regulations do not state specifically which
party has the burden of coming forward with evidence or
of persuasion in a hearing concerning a determination to
terminate a provider's participation. The regulations
impose broad discretion on the administrative law judge
to govern the manner in which evidence is received and
weighed. They state only that:

The ALJ [administrative law judge] decides the
order in which the evidence and the arguments
of the parties are presented and the conduct of
the hearing.

42 C.F.R. § 498.60(b) (3).

I do not read the Part 498 regulations as containing any
statement by the Secretary as to who should bear the
burdens of coming forward with evidence and persuasion in
a hearing concerning termination of a provider's
participation in Medicare. The regulations' silence on
these issues, coupled with the broad discretion which the
regulations repose in the administrative law judge to
regulate the conduct of the hearing, suggest that the
Secretary has left open the issues of coming forward with
evidence and persuasion, to be resolved by the
administrative law judge based on the requirements of due
process.®

6 My conclusion that the Secretary has left it to
the administrative law judge in Medicare provider
termination hearings to decide who has the burden of
proof, consistent with due process, is not inconsistent
with the Secretary's policy in other types of cases. In
regulations governing other types of cases, the Secretary
has explicitly conferred on administrative law judges the

(continued...)
10

HCFA relies on the process by which termination is
effectuated to support its argument that the provider has
the burden of persuasion. Under the regulations, a
determination by HCFA to terminate a provider's
participation in Medicare becomes the Secretary's final
decision, unless the provider requests a hearing. 42
C.F.R. § 498.25; see 42 C.F.R. § 498.40. HCFA reasons
that, if the determination is final unless a hearing is
requested, the burden should fall on the provider
requesting the hearing to prove that the determination is
incorrect. This analysis ignores the fact that
administrative hearings as to the propriety of
determinations by HCFA are de novo and not appellate
reviews. Given that, no special weight should apply to
HCFA's determination once that determination is
challenged in the context of an administrative hearing.

HCFA cites three sources of authority to support its
argument that, in a case involving termination of a
participation agreement, the provider should bear the
burden of persuasion as to the reasonableness of HCFA's
determination. I have considered these authorities.
They do not provide substantial support for HCFA's
argument.

First, HCFA relies on a canon of administrative law which
states that, in an administrative proceeding, the general
rule is that an applicant for relief, benefits, or
privilege has the burden of persuasion. HCFA posthearing
brief at 6. In the past, the Secretary has applied this
canon to require applicants for benefits to prove that
they are entitled to benefits. For example, the general
rule is that the burden of persuasion lies on the
applicant in a case in which an applicant argues that he
or she is entitled to Social Security disability
benefits. 20 C.F.R. § 404.1512(a) .” That makes sense,

6(...continued)
authority to apportion burden of proof. Regulations
which govern hearings involving certain determinations by
the Department of Health and Human Services' Inspector
General to exclude individuals and entities from
participating in Medicare and other federally funded
health care programs state that the administrative law
judge shall decide who bears the burden of proof in those
hearings. 42 C.F.R. § 1005.15(c).

7 That rule has exceptions, however. For
example, courts have held routinely that, where an
applicant for disability benefits proves that he or she

(continued...)
11

because the applicant is more likely to be in possession
of facts which support his or her contention that he or
she is entitled to benefits.

However, a different dynamic applies in the instance of a
provider whose participation agreement is terminated by
HCFA after a survey conducted by or for HCFA at which
deficiencies have been identified. In that instance,
HCFA determines to end a relationship that was
established previously. HCFA makes the determination
based on facts in its possession which HCFA obtained at
the survey. Inasmuch as HCFA is relying on facts that it
obtained, it ought to be in the best position to prove
those facts.

In contrast, it is not reasonable to expect a provider to
prove a negative proposition -- that it has not
contravened provider participation requirements -- in the
absence of affirmative proof that it has contravened
those requirements. Imposing this burden on a provider
would inject a note of uncertainty into the
administrative hearing process, because the provider
could never be sure what or how much evidence it would be
required to offer to rebut HCFA's unsubstantiated
determination. The consequence might be to invite a
massive and unfocused submission of evidence from that
provider.

Furthermore, it is not reasonable to characterize a
provider whose participation in Medicare has been
terminated by HCFA as an applicant for relief, benefits,
or a privilege. The reality is that such a provider is
no longer an applicant, but, in fact, has an established
relationship with HCFA, based.on the participation
agreement and the law and regulations which govern that
agreement. That provider will have made financial
commitments and have established business relationships
in reliance on that agreement. That reliance does not
establish an unqualified entitlement to participate in
Medicare. However, it would ignore the reality of that
provider's ongoing business in reliance on the
participation agreement to characterize it merely as an
"applicant," and to aver from that characterization that
the provider has a burden of proving that any
determination by HCFA is unreasonable.

7(,...continued)
is unable to perform his or her past work activity, then
the burden shifts to the Administration to prove that
there exist jobs that the applicant can perform.
12

Second, HCFA relies on judicial decisions which hold
that, in administrative hearings, the burden of
persuasion rests upon the party that files a claim with
an administrative agency. HCFA posthearing brief at 7.
As with the general rule of administrative law that HCFA
relies on, these decisions address the situation where an
applicant for benefits or relief seeks redress for a
determination denying eligibility or entitlement. I do
not find the principle stated in these decisions to be
applicable to the case involving termination of
participation in Medicare, for the same reason that I do
not find the general principle of administrative law
relied on by HCFA to be applicable.

Finally, HCFA relies on a decision by the Social Security
Administration Office of Hearings and Appeals Council in
a case involving termination of an entity's participation
in Medicare. Jefferson Memorial Hosp. Ass'n v. Health
Care Financing Administration, Docket No. PS-109, at 17
(1983); HCFA posthearing brief at 8 - 9.8 In that
decision, the Appeals Council stated that it rejected an
administrative law judge's conclusion that the Secretary
had the burden of proving that "significant changes or
violation" of a participation agreement entitled the
Secretary to terminate the agreement. Id. The Appeals
Council held that HCFA:

has the initial burden of coming forth with
evidence of statutory and/or regulatory
violations showing that a provider's agreement
with the Secretary should be terminated. Once
this occurs, as in the instant case, the
ultimate burden of responsibility and the
burden of proof for compliance remains with the
provider for it must show that it is still in
continuing compliance with the applicable
conditions of participation.

Id. This is not an entirely clear statement of who
actually has the burden of persuasion in a case involving
termination of a provider's participation agreement.® A

8 his decision is attached to HCFA's posthearing
brief as Addendum 1.

° fhe ambiguity in the Appeals Council's
allocation of burden may, in some respect, reflect the
even greater ambiguity in the administrative law judge's
allocation of burden. I do not know what the
administrative law judge meant by the phrase "significant
changes or violations."
13

fair reading of this statement, however, is that HCFA
bears the burden of coming forward with evidence and
proving a prima facie case for termination of a
provider's participation agreement. Thus, although the
Appeals Council rejected the administrative law judge's
statement of the parties' burdens, it imposed an order of
proof and a burden of persuasion which may be the same as
that which I find to be reasonable.

D. HCFA's arguments as to Petitioner's
responsibilities under the regulations

HCFA asserts that, when it resurveyed Petitioner on May
5, 1994, Petitioner was not in compliance with any of the
subsections of 42 C.F.R. § 418.58, which governs plans of
care that hospices establish and maintain for individuals
under their care. The regulation at issue establishes as
a condition for participation by a hospice that:

{a] written plan of care must be established
and maintained for each individual admitted to
a hospice program and the care provided to an
individual must be in accordance with the plan.

42 C.F.R. § 418.58.

Each of the three subsections of 42 C.F.R. § 418.58
contains requirements that a hospice must comply with in
creating and maintaining plans of care for its patients.
The subsection which contains the standard entitled
"Establishment of plan" states that, for each patient:

{t]he plan must be established by the attending
physician, the medical director or physician
designee and interdisciplinary group prior to
providing care.

42 C.F.R. § 418.58(a) .

The subsection which contains the standard entitled
"Review of plan" states that, for each patient:

[t]he plan must be reviewed and updated, at
intervals specified in the plan, by the
attending physician, the medical director or
physician designee and interdisciplinary group.
These reviews must be documented.

10 There is a separate regulation which governs
the composition and duties of a hospice's
interdisciplinary group. 42 C.F.R. § 418.68.
14
42 C.F.R. § 418.58(b).

The subsection which contains the standard entitled
"Content of plan" states that, for each patient:

[t]he plan must include an assessment of the
individual's needs and identification of the
services including the management of discomfort
and symptom relief. It must state in detail
the scope and frequency of services needed to
meet the patient's and family's needs.

42 C.F.R. § 418.58(c).

HCFA's argument that Petitioner contravened all three of
these subsections rests heavily on its interpretation of
the meaning of the subsections and on its assertion that
Petitioner was charged with the duty to be aware of and
comply with HCFA's interpretation. HCFA admits that the
language of these subsections may not "list enormously
detailed requirements for each condition, and were not
intended to do so." HCFA posthearing brief at 10.
However, HCFA argues that a broader meaning can be read
into these subsections than is encompassed by the literal
wording of the subsections. According to HCFA, the
regulations subsume generally accepted standards of
practice for hospices. HCFA posthearing brief at 9.
Thus, HCFA argues that it is reasonable to read the three
subsections of 42 C.F.R. § 418.58 as imposing obligations
on hospices which are consistent with generally accepted
practices among hospices, even if the subsections cannot
be read unambiguously to impose those obligations on
hospices.

HCFA argues also that, in interpreting the regulations,
considerable deference must be paid to the judgment and
expertise of the individuals who serve as HCFA's agents
to survey providers. In this case, HCFA's representative
is Ms. Marjorie S. Finnigan, who conducted the May 5,
1994 resurvey of Petitioner. Tr. 8/30 at 70 - 242.
Therefore, according to HCFA, Ms. Finnigan's
interpretation of the regulations should be accepted if
it is grounded on practices that are accepted generally
by hospices.

1. The planning and documentation requirements
which HCFA argues are embodied in the plan of

care regulation

HCFA interprets the plan of care regulation to impose
specific planning and documentation requirements on
hospices which are not necessarily encompassed within the

15

literal words of the regulation. According to HCFA, the
three subsections of the regulations should be
interpreted to require the following:

O The requirement contained in 42 C.F.R. §
418.58(a) that a plan of care must be established for a
patient prior to providing care to that patient means
that any changes in a patient's condition must be
addressed and documented, either in a new plan of care or
in a revision to that plan. It is not sufficient for a
hospice to establish an overall plan of care for a
patient and then fail to establish additional specific
plans to deal with problems that a patient later
develops. HCFA posthearing brief at 11 - 12.

© The requirement contained in 42 C.F.R. §
418.58(a) that a plan of care be established by the
attending physician, the medical director, and the
interdisciplinary group, coupled with the general
requirement contained in 42 C.F.R. § 418.58 that
treatment be provided to a hospice patient in accordance
with a plan of care, means that a member of the hospice
staff may not treat a patient for a problem without
consulting the interdisciplinary group, and without the
interdisciplinary group documenting the consultation in a
plan of care. HCFA's post-hearing brief at 12.

© The requirement contained in 42 C.F.R. §

418.58(b) that a plan of care must be reviewed and
updated, at intervals specified in the plan, by the
attending physician, the medical director or physician
designee, and the interdisciplinary group, and that
review must be documented means that any change in a
patient's condition must be addressed and documented,
either in a new plan of care, or in a revision to an
existing plan of care. HCFA posthearing brief at 12 -

° The requirement contained in 42 C.F.R. §
418.58(b) that a plan of care must be reviewed and
updated, at intervals specified in the plan, means that
the plan itself must specify when it will be reviewed,
and the plan must be reviewed according to the
established schedule. HCFA posthearing brief at. 13.

O The requirements contained in 42 C.F.R. §
418.58(c) that a plan of care contain an assessment of
the patient's needs and identification of the services,
including the management of discomfort and symptom
relief, and that the plan state in detail the scope and
frequency of services needed to meet the patient's and
his or her family's needs, mean that the plan of care
16

must identify which discipline is responsible for the
interventions and treatments established in the plan.
These requirements mean also that the plan must identify
the specific medicine to be administered to'a patient and
the frequency of administration of that medicine. HCFA
posthearing brief at 13 - 14.

2. HCFA's arguments concerning Petitioner's

duty to be aware of and comply with HCFA's
interpretation o: ulati joverni

plans of care

HCFA asserts that the statement of deficiencies which was
sent to Petitioner after the February 17, 1994 survey of
Petitioner provided Petitioner with ample notice of
HCFA's interpretation of the regulation which governs
plans of care. HCFA posthearing brief at 15 - 17; see
HCFA Ex. 16 at 5 - 9. HCFA argues, alternatively, that
it had no duty to advise Petitioner of its interpretation
of the regulation, inasmuch as HCFA bases its
interpretation on practices which are generally accepted
by hospices. HCFA posthearing brief at 21. According to
HCFA, Petitioner was obligated to know what these
practices are and to anticipate HCFA's interpretation of
the regulations. Id.

E. HCFA's contentions of fact

HCFA contends that, on May 5, 1994, when it resurveyed
Petitioner, Petitioner was noncompliant with all three
subsections of 42 C.F.R. § 418.58. HCFA premises its
contentions on its interpretation of the meaning of the
three subsections (which I have described at Part II D of
this decision), coupled with the specific findings of the
surveyor who conducted the May 5, 1994 resurvey. To
support its contentions, HCFA offered the testimony of
the surveyor, Ms. Finnigan (Tr. 8/30 at 70 - 242), notes
she made at the resurvey (HCFA Exs. 26 - 30), the
statement of deficiencies that she prepared after
completing the resurvey (HCFA Ex. 18), and excerpts from
treatment records of some of the patients cared for by
Petitioner that Ms. Finnigan reviewed during the resurvey
(HCFA Exs. 21 - 25).

HCFA makes the following contentions of fact:

O Relying on its interpretation of 42 C.F.R. §
418.58(a) and 42 C.F.R. § 418.58(b) that a revised or new
plan of care must be created to address any change in a
patient's condition, HCFA contends that Petitioner failed
to revise plans of care or to write new plans of care to
deal with changes in the condition of patients under its
17

care. HCFA posthearing brief at 29 - 35. Relying also
on its interpretation of 42 C.F.R. § 418.58(a) that
practitioners may not treat a patient of a hospice
without first consulting the hospice's interdisciplinary
group, and that the consultation must be documented, HCFA
contends that practitioners treated Petitioner's patients
without prior consultation, and Petitioner's
interdisciplinary group failed to document these
treatments. Id.

HCFA supports these contentions with references to
excerpts of treatment records of four patients who were
cared for by Petitioner. These are Patient # 9 (HCFA Ex.
21), Patient # 6 (HCFA Ex. 24), Patient # 1 (HCFA Ex.
23), and Patient # 3 (HCFA Ex. 25). With respect to
these patients, HCFA contends that Petitioner contravened
42 C.F.R. § 418.58(a) as follows:

a. In the case of Patient # 9, the nurse who
treated that patient failed to contact Petitioner's
interdisciplinary group to discuss an order by the
patient's treating physician to administer
intravenous (IV) fluids. The records fail to
document any review by the interdisciplinary group
of the need to administer IV fluids. There is no
plan of care in Patient # 9's records addressing the
administration of IV fluids. HCFA posthearing brief
at 30 - 32; see HCFA Ex. 21.

b. In the case of Patient # 6, this patient
was treated for an ulcer involving the patient's
left foot. The patient's treatment records do not
contain a plan of care addressing this specific
problem. HCFA posthearing brief at 32 - 33; see
HCFA Ex. 24.

c. In the case of Patient # 1, there exists no
plan of care in the patient's treatment records
addressing the bereavement of the patient's family
resulting from the patient's death. HCFA
posthearing brief at 33; see HCFA Ex. 23. HCFA
asserts also that the failure of Petitioner to
create a bereavement plan of care for the family of
Patient # 1 violates 42 C.F.R. § 418.88, which
governs the duty of a hospice to provide for the
bereavement of the families of individuals under the
hospice's care."

"In either the statement of deficiencies it
prepared after the May 5, 1994 resurvey or in the notice
(continued...)
18

da. In the case of Patient # 3, there exist no
plans of care which address changes in the
medications administered to this patient, and_,no
bereavement plan of care. HCFA posthearing brief at
34 - 35; see HCFA Ex. 25.

O Relying on its interpretation of 42 C.F.R. §
418.58(b) that a plan of care must specify the dates when
it will be reviewed, and that a plan must be reviewed
according to the established schedule, HCFA contends that
none of the ten patient records reviewed by Ms. Finnigan
contained plans of care establishing review schedules or
documented reviews according to an established schedule.
HCFA posthearing brief at 35 - 36.

As specific examples, HCFA cites the records of Patient #
9, Patient # 6, and Patient # 3. Id. HCFA contends also
that none of the patient records reviewed by Ms. Finnigan
evidenced reviews by Petitioner's interdisciplinary group
to recertify patients for hospice care. HCFA posthearing
brief at 38 - 39. Furthermore, the records fail to
contain recertification forms which comport with
requirements governing recertification of patients stated
in 42 C.F.R. § 418.22.

© Relying on its interpretation of 42 C.F.R. §
418.58(c), that a plan of care must state which
discipline is responsible for each intervention
identified in the plan, and must state which medicine
must be administered to a patient, and the frequency of
administration of medication, HCFA contends that none of
the treatment records identify the discipline responsible
for providing the interventions which are identified in
the patient's plan of care. HCFA posthearing brief at 40
- 42. To support this contention, HCFA cites the
failures of plans of care for patient # 9, Patient #6,
and Patient # 1, to identify the disciplines responsible
for specific interventions.

F. Petitioner's arguments and contentions of fact

As I discuss at Part II B of this decision, Petitioner
asserts that HCFA has denied it due process of law by not
giving it the opportunity to correct the additional
deficiencies which HCFA found at its May 5, 1994 resurvey
of Petitioner. Petitioner argues also that HCFA's

N(.,. continued)
it sent to Petitioner on May 23, 1994, HCFA did not
assert. that Petitioner contravened this regulation . See
HCFA Exs. 18, 19.
19

interpretation of 42 C.F.R. § 418.58 is not reasonable.
Specifically, Petitioner asserts that 42 C.F.R. §§
418.58(a) and (b) cannot be read reasonably to require a
hospice to revise a plan of care, or to create a new plan
of care, to address every change in a patient's
condition. Petitioner argues also that 42 C.F.R. §
418.58(b) cannot be read reasonably to require that each
plan of care maintained by a hospice specify a review
date.

Petitioner disputes also some of HCFA's contentions of
facts. In response to HCFA's contention that in its
plans of care Petitioner failed to specify the dates when
the plans would be reviewed, Petitioner argues that the
treatment records in evidence show that in fact these
plans were reviewed. Petitioner contends that HCFA did
not prove that Petitioner failed to provide proper
treatment to any patient.

G. Analysis of the parties' arguments and
contentions

HCFA proved that 42 C.F.R. § 418.58(b) put Petitioner on
notice that each plan of care that it created for each of
its patients should have specified a schedule by which
that plan would be reviewed by the patient's attending
physician, Petitioner's medical director or physician
designee, and Petitioner's interdisciplinary group. The
preponderance of the evidence is that Petitioner did not
comply with this requirement. The fact that Petitioner
actually may have reviewed some of the plans of care for
some of its patients does not constitute compliance with
the requirement of 42 C.F.R. § 418.58(b) that it
establish a schedule for review of each plan of care.

I find that HCFA did not prove that Petitioner failed to
comply with the requirements of 42 C.F.R. § 418.58(a) and
(c), or with the requirements of 42 C.F.R. § 418.58(b).
HCFA's assertion that Petitioner failed to comply with
these subsections rests on an interpretation that is not
within the plain language of the regulations, which HCFA
aid not communicate to Petitioner. Given that, it would
not be reasonable to expect Petitioner to have complied
with HCFA's interpretation.

1. Petitioner's fail) to_com with the
requirement that it establish a schedule for
review of each plan of care and its failure to
conduct reviews in accordance with that
schedule

20

Although 42 C.F.R. § 418.58 may not "list enormously
detailed requirements" for creation and maintenance of
plans of care by hospices, it does state some
requirements unambiguously. See HCFA posthearing brief
at 18. The requirement contained in 42 C.F.R. §
418.58(b) states that a hospice must review each plan of
care that it creates for a patient at intervals stated in
the plan. That requirement can only be read to require a
hospice to establish a schedule for review of each plan
of care that it creates, and to state that schedule in
the plan itself. The regulation leaves it to the
discretion of the hospice to define the events or
circumstances which would mandate a review of the plan of
care. But there can be no doubt that for every plan of
care, the regulation requires that a review schedule be
established and stated in the plan.

A hospice does not meet the requirements of this
subsection by conducting reviews of its plans of care,
without establishing a schedule for a review in each
plan. The regulation contains an explicit directive to
hospices by the Secretary that, for each plan of care, a
review schedule be established and that the schedule be
complied with.

The Secretary's purpose is apparent here. By definition,
hospice patients are in the last stages of their lives.
The purpose of a hospice is to manage these patients!
care to assure that they are made as comfortable as
possible and that they die with dignity. The Secretary's
intent in requiring hospices to establish a schedule for
the review of each plan of care, stated in that plan, is
to assure that each hospice patient's needs are attended
to regularly. It is to assure also that, as each hospice
patient proceeds through the process of dying, that the
care provided to that patient is adjusted to address the
patient's changing condition.

Furthermore, a hospice cannot justify its failure to
comply with a specific requirement stated in a regulation
by asserting that, notwithstanding its failure to comply,
it provided care which addressed its patients' needs. The
fact that a hospice may review some patients' plans of
care may demonstrate that the hospice is attending to
some of those patients' needs. But if that hospice does
not establish a schedule for review in each plan of care,
and follow that schedule, there can be no guarantee that
the hospice is attending to all of the needs of all of
its patients with regularity.
21

The preponderance of the evidence in this case is that
Petitioner did not comply with the requirement of 42
C.F.R. § 418.58(b) that it review the plans of care it
created for its patients at intervals specified in the
plans. Ms. Finnigan testified that she reviewed ten of
Petitioner's patients' treatment records. She testified
credibly that none of them contained plans of care which
stated the intervals at which they would be reviewed.
HCFA Ex. 18, pages 5 - 6; Tr. 8/30 at 190.

The excerpts from patients' treatment records that HCFA
offered as evidence are consistent with Ms. Finnigan's

testimony. HCFA Exs. 21 - 25. None of these excerpts

contain a plan of care which establishes a schedule for
review of the plan.

Petitioner did not rebut this evidence. It did not offer
plans of care for the ten patients whose records Ms.
Finnigan reviewed to show that there exist plans which
aid establish review schedules. Petitioner's President,
Alejandro Perez, testified on behalf of Petitioner. Tr.
8/31 at 7 - 9. He testified that Petitioner had an
interdisciplinary group, and that Petitioner prepared
plans of care for each of its patients. Id. However, he
did not aver that, generally, the plans of care
established review schedules. Nor did Mr. Perez deny Ms.
Finnigan's testimony that none of the records she
reviewed contained plans of care with review schedules.

Petitioner contends that the patient records introduced
into evidence by HCFA contain plans of care, and that at
least some of these plans of care were reviewed by
Petitioner's staff. However, the fact that the records
contain plans of care, or that some of them may have been
reviewed does not prove that Petitioner established plans
of care for its patients which established a schedule for
review, nor does it prove that the plans were reviewed
according to a schedule, as is required by 42 C.F.R.
418.58(b).

For example, HCFA Ex. 21 contains excerpts from the
treatment records of Patient # 9 that were reviewed by
Ms. Finnigan at the May 5, 1994 resurvey. Those excerpts
include several plans of care. HCFA Ex. 21 at 3 - 9. It
is apparent from these plans that they were created by
Petitioner's staff or interdisciplinary group to address
specific problems which Patient # 9 manifested during the
period when she was cared for by Petitioner. Id.
However, none of these excerpts establish a schedule for
review of Patient # 9's problems, as the regulation
requires.
22

HCFA Ex. 21 consists only of excerpts from Patient # 9's
treatment records. Similarly, HCFA Exs. 22 - 25 consist
only of excerpts from the treatment records of Patients #
5, #1, #6, # 4, and # 3, respectively. Petitioner did
not argue that portions of these patients' records that
were not offered by HCFA contain plans of care which
include schedules for review of the plans. Nor did
Petitioner offer as evidence portions of these patients'
treatment records that were not offered by HCFA, to rebut
HCFA's contention that the records did not contain plans
of care that comported with the requirements of 42 C.F.R.
§ 418.58(b).

2. HCFA's failure to give Petitioner notice of
its interpretation of the requlation governing
plans of care

HCFA's interpretation of 42 C.F.R. § 418.58 (a) and (c),
and in some respects, its interpretation of 42 C.F.R. §
418.58(b), is not within the plain meaning of these
subsections. HCFA had an obligation to communicate its
interpretation to Petitioner as a prerequisite to
insisting that Petitioner comply with it. HCFA failed to
meet this obligation. Therefore, HCFA may not hold
Petitioner accountable for Petitioner's asserted failure
to comply with HCFA's interpretation of the regulation.

I reach no conclusions here as to whether HCFA's
interpretation of a hospice's obligations under 42 C.F.R.
§ 418.58 is reasonable. Nor do I make findings as to
whether the evidence proves that Petitioner failed to
comply with HCFA's interpretation of its obligations. It
is not necessary for me to reach such conclusions or make
such findings in this case.

The regulations which the Secretary publishes governing
the participation of providers in the Medicare program do
not address and provide standards for every detail of
those relationships. As comprehensive as these
regulations may be, there exist a myriad of circumstances
which the Secretary, or her delegate, HCFA, may find a
need to address, which are not addressed specifically in
the regulations. HCFA has authority to interpret the
regulations and to inform providers of its
interpretations in order to assure that providers comply.
Furthermore, HCFA's reasonable interpretations of
regulations should be accorded deference.

Providers must comply with HCFA's reasonable
interpretations of regulations where HCFA communicates
those interpretations to providers. But having the
authority to interpret regulations and to insist that
23

providers comply with reasonable interpretations does not
permit HCFA to interpret regulations in a way which
exceeds their plain meaning, not communicate its
interpretations to providers, and then insist that
providers be held accountable if they fail to divine
HCFA's intent.

HCFA's interpretation of 42 C.F.R. §§ 418.58(a) and (b)
is that these subsections require a hospice to create a
new or revised plan of care to deal with any change in a
patient's condition. HCFA's contention that Petitioner
was not in compliance with 42 C.F.R. § 418.58(a) is
premised on this interpretation. Its contention that
Petitioner was not in compliance with 42 C.F.R. §
418.58(b) is in part premised on this interpretation.”

I do not find this interpretation to be subsumed within
the plain meaning of either 42 C.F.R. §§ 418.58(a) or
(b). On their face, these subsections require that a
hospice create a plan of care for each of its patients
that is reviewed pursuant to a schedule determined by the
hospice. While it may not be unreasonable to interpret
these sections to require that hospices create a plan of
care for each new problem that a patient develops, or to
revise a global plan of care to deal with each new
problem that a patient develops, that is not what the
subsections call for specifically.

HCFA's interpretation of 42 C.F.R. § 418.58(a) to require
a practitioner to consult the hospice's interdisciplinary
group before treating a patient's new problems, and to
require that the consultation and intervention be
documented in a plan of care, is not within the plain
meaning of this subsection. The subsection requires that
the plan of care be established before care is provided.
It can be interpreted to mean what HCFA asserts it means
only if HCFA's interpretation that a new or revised plan
of care must be created to deal with every change in a
hospice patient's condition is a reasonable
interpretation of the regulation. As I find above, that
interpretation is not within the plain meaning of the
regulation.

2 As I find above, HCFA contends also that
Petitioner was not in compliance with the requirement of
42 C.F.R. § 418.58(b) that it create a plan of care for
each of its patients which contains a review schedule and
that the plan of care be reviewed according to that
schedule. I have found that that requirement is stated
explicitly in 42 C.F.R. § 418.58(b) and that
Petitioner did not comply with it.
24

HCFA's interpretation of 42 C.F.R. § 418.58(c) to require
that each plan of care identify the discipline that is
responsible for a particular intervention, to identify
each medication that is to be administered to a patient,
and to state the frequency of administration of each
medication, is not within the plain meaning of this
subsection. The subsection plainly requires that the
plan of care include an assessment of the patient's needs
and identification of the services to be provided to a
patient. It requires also that the plan of care state in
detail the scope and frequency of services needed to meet
the patient's needs and those of the patient's family.

It may not be unreasonable to interpret this subsection
as requiring the specificity which HCFA asserts is
required. However, on its face, the regulation does not
require the degree of detail which HCFA interprets it to
require. The subsection does not explicitly state that a
hospice must identify the particular discipline assigned
to provide a particular type of care. Nor does it
explicitly require a hospice to identify each medication
to be provided to a patient or the frequency of
administration of that medication.

HCFA did not communicate to Petitioner its interpretation
of the subsections of 42 C.F.R. § 418.58. There is no
evidence in this case that HCFA made any general
announcement of its interpretation, for example, in the
form of a bulletin to hospices. Furthermore, I am not
persuaded that HCFA communicated its interpretation
specifically to Petitioner. Simply, I do not agree with
HCFA's assertion that the report of deficiencies which
was provided to Petitioner after the February 17, 1994
survey provided it with adequate notice of HCFA's
interpretation of the three subsections of 42 C.F.R. §
418.58. See HCFA Ex. 16 at 5 - 9.

HCFA Ex. 16 does not state HCFA's interpretation of 42
C.F.R. §§ 418.58(a) and 418.58(b). Indeed, it does not
assert that Petitioner failed to comply with the
requirements of 42 C.F.R. § 418.58(a). It does not set
out an interpretation of 42 C.F.R. § 418.58(b) that
deviates from the subsection's plain meaning. HCFA Ex.
16 at 5. It states that Petitioner failed to comply with
42 C.F.R. § 418.58(c) by not providing in its plans of
care an identification of the frequency of the services
to be provided and who is responsible for the plan's
implementation. Id. at 6 - 7.. However, this does not
support HCFA's interpretation that each plan of care must
identify precisely which discipline is responsible for
each intervention, the medications which are to be
administered to the patient, and the frequency of
administration of each medication.
25

I do not agree with HCFA's argument that a provider is
charged with knowing and complying with HCFA's
interpretation of a regulation, where HCFA's
interpretation is other than the regulation's plain
meaning, and where HCFA has not communicated that
interpretation to providers. HCFA asserts that its
interpretation of the subsections of 42 C.F.R. § 418.58
comports with standards that are accepted generally by
hospices. If so, that may support HCFA's argument that
its interpretation of the subsections is reasonable.
However, the fact that an interpretation of a regulation
comports with generally accepted practices does not
excuse HCFA from the obligation of putting providers on
notice of its interpretation and its expectation that
providers comply with that interpretation.

It is true that the regulations governing hospices!
participation in Medicare state as a general requirement
that hospices provide services in a manner that is
consistent with accepted standards of practice. 42
C.F.R. § 418.50(b) (3). However, I do not read this
section to require a hospice to be aware of and to comply
with an interpretation of a regulation by HCFA that is
not apparent from the regulation's plain meaning and
which has not been communicated to hospices.

HCFA asserts that my decision in Long Medical Laboratory,
DAB CR334, at 11 - 12 (1994), implicitly supports its
argument that HCFA has no duty to acquaint providers with
generally accepted standards of practice, where HCFA
interprets those standards to be incorporated within
regulations. HCFA posthearing brief at 21. HCFA's
reliance on the Long Medical Laboratory decision is
misplaced. In that case, I found that the petitioner was
obligated tobe aware of. and to comply with a condition
for participation in Medicare that is stated explicitly
in the Act. HCFA was not obliged to communicate further
to Petitioner the requirement that it abide by this
condition, inasmuch as the Act stated the condition
explicitly. The case did not involve an interpretation
of the Act or of a regulation that was not within the
plain meaning of the language of the Act or regulation
and which HCFA had not communicated to providers.

H. HCFA's authority to terminate Petitioner's
participation in Medicare

As I find in Part B of this discussion, HCFA may
terminate a provider's participation in Medicare where it
establishes that the provider is not complying materially
or substantially with a participation requirement stated
in a regulation. HCFA is not obligated to afford a
26

provider the opportunity to correct its deficiency before
terminating that provider's participation.

Here, the preponderance of the evidence establishes that
Petitioner failed to comply with a participation
requirement that is explicitly stated in 42 C.F.R. §
418.58(b). This failure was substantial. The
uncontroverted evidence is that Petitioner did not
establish nor comply with a schedule to review the plan
of care for all ten of the patients whose records were
reviewed by HCFA. Furthermore, this failure by
Petitioner was not merely a technical error. The
Secretary has determined that the requirement for a
hospice to schedule and conduct reviews of each plan of
care that it creates for each patient is an essential
element of the relationship between that hospice and the
Medicare program.

I find Petitioner's violation of 42 C.F.R. § 418.58(b) to
be so substantial as to rise to the level of a violation
of the condition of participation stated in the
regulation. The requirement that a hospice plan the care
of its patients and to regularly address, and, if
necessary, adjust that care, is an essential element of
the services which hospices provide. Tr. at 77 - 78.
Integral to the planning of a hospice patient's care is
the requirement that the appropriate individuals meet
regularly to review, and if necessary, adjust that care.
id. at 79. When a plan of care is not reviewed
regularly, there is a risk that the hospice will not
attend to the patient's needs. Id. at 79 - 80.
Petitioner was utterly derelict in meeting this
requirement. By not attending systematically to the
needs of its patients, Petitioner violated the condition
that it establish and maintain plans of care for the
individuals in its care.

III. Conclusion

I conclude that HCFA proved by the preponderance of the
evidence that Petitioner failed to comply with a
requirement for participation in Medicare as stated in 42
C.F.R. § 418.58(b). HCFA was authorized to terminate
Petitioner's participation in Medicare, and I sustain
HCFA's determination to do so.

/s/

Steven T. Kessel
Administrative Law Judge
